1
2
3
4
5                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
6                                       AT SEATTLE
7     YESENIA PACHECO, et al.,
8                   Plaintiffs,
                                                      Case No. C15-1175RSL
9            v.
                                                      ORDER LIFTING STAY
10    UNITED STATES OF AMERICA,
11                  Defendant.
12
13          This matter comes before the Court on the federal government’s notice of
14   appropriations. The stay in the above-captioned case is hereby lifted. An amended case
15   management order extending deadlines commensurate with the duration of the lapse
16   in appropriations will be issued.
17
18          Dated this 31st day of January, 2019.
19                                            A
                                              Robert S. Lasnik
20                                            United States District Judge
21
22
23
24
25
26

     ORDER LIFTING STAY - 1
